UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 5, 2014 KCAP Financial, Inc. (Exact name of registrant as specified in its charter) Delaware 814-00735 20-5951150 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) NEW YORK, NY 10017 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (212) 455-8300 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. KCAP Financial, Inc. (the “Company”) held its Annual Meeting of Shareholders on May 5, 2014 (the “Annual Meeting”). At the Annual Meeting, the Company submitted three proposals to the vote of the shareholders, which are described in detail in the Company’s proxy statement dated March 26, 2014.As of March 12, 2014, the record date for the Annual Meeting, 33,340,607 shares of common stock were eligible to be voted, and 29,567,071of those shares were voted in person or by proxy at the Annual Meeting. Proposal 1:Election of Directors The Company’s shareholders elected Albert G. Pastino, C. Michael Jacobi and Jay R. Bloom as Class II directors to each serve for a three year term, or until their successors are duly elected and qualified. The results of the vote were as follows: Nominee Total Votes For Total Votes Withheld Albert G. Pastino C. Michael Jacobi Jay R. Bloom The other directors to serve after the Annual Meeting were as follows: Class III Directors (terms expiring in 2015) Class I Directors (terms expiring in 2016) Christopher Lacovara C. Turney Stevens Dayl W. Pearson John A. Ward, III Dean C. Kehler Proposal 2:Advisory Vote on Executive Compensation The compensation paid to the Company’s named executive officers was approved by a non-binding, advisory vote.The results of the vote were as follows: Total Votes For Total Votes Against Total Votes Abstained Broker Non-Votes Proposal 3:Ratification of Independent Registered Public Accounting Firm The Company’s shareholders ratified the selection of Ernst & Young LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014.The results of the vote were as follows: Total Votes For Total Votes Against Total Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 7, 2014KCAP Financial, Inc. By: /s/ Edward U. Gilpin Name:Edward U. Gilpin Title:Chief Financial Officer
